                  IN THE UNITED STATES DISTRICT COURT
                                                                            FILED
                      FOR THE DISTRICT OF MONTANA                             SEP 16 2019
                            BILLINGS DIVISION                              Cler1<. U.S. District Court
                                                                             District Of Montana
                                                                                   Missoula




  UNITED STATES OF AMERICA,
                                                     CR 19- 16--BLG- DLC
                       Plaintiff,

        vs.                                          ORDER

  FRED LEWIS CUTSINGER,

                       Defendant.

      WHEREAS, in the indictment in the above case, the United States sought

forfeiture of any property of the above-captioned person, pursuant to 21 U.S.C.

§ 853, as property used or intended to be used to facilitate the violation alleged in

the indictment, or as proceeds of said violations;

      AND WHEREAS, on August 8, 2019, Fred Lewis Cutsinger, entered plea of

guilty to count II of the indictment charging possession with intent to distribute

methamphetamine;

      AND WHEREAS, the defendant does not contest the forfeiture allegation

and agrees to forfeit a 2004 Chevrolet Silverado K2500 truck bearing Montana

license CES479, VIN# 1GCHK231X4Fl 18699;




                                         -1-
      AND WHEREAS, by virtue of said guilty plea, the United States is now

entitled to possession of the property, pursuant to 21 U.S.C. § 841(a)(l), 21 U.S.C.

§ 853, and Rule 32.2(b)(2), Federal Rules of Criminal Procedure.

      ACCORDINGLY, IT IS ORDERED:

       1. That based upon the plea of guilty by Fred Lewis Cutsinger to count II

contained in the indictment, the United States is authorized and ordered to seize the

following property. This property is forfeited to the United States for disposition

in accordance with the law, subject to the provisions ofto 21 U.S.C. § 853(n)(l):

             • a 2004 Chevrolet Silverado K.2500 truck being Montana license

                 CES479, VIN# 1GCHK231X4F118699.

      2. That the aforementioned forfeited property is to be held by the United

States in its secure custody and control.

      3. That, pursuant to 21 U.S.C. § 853(n)(l), the United States forthwith shall

publish at least once for three successive weeks in a suitable means of general

circulation notice of this order, notice of the United States' intent to dispose of the

property in such manner as the Attorney General may direct, and notice that any

person, other than the defendant, having or claiming a legal interest in the above-

listed forfeited property must file a petition with the Court within thirty (30) days

of the final publication of notice or of receipt of actual notice, whichever is earlier.

                                            -2-
This notice shall state that the petition shall be for a hearing to adjudicate the

validity of the petitioner's alleged interest in the property, shall be signed by the

petitioner under penalty of perjury, and shall set forth the nature and extent of the

petitioner' s right, title, or interest in the forfeited property and any additional facts

supporting the petitioner's claim and the relief sought.

       The United States may also, to the extent practical, provide direct written

notice to any person known to have alleged an interest in the property that is the

subject of the preliminary order of forfeiture, as a substitute for published notice as

to those persons so notified.

       4. That upon adjudication of all third-party interests, this Court will enter a

final order of forfeiture, pursuant to 21 U.S.C. § 853(n), in which all interests will

be addressed.
                        ~
       DATED this ~       day of September, 2019.




                                          Dana L. Christensen, Chief District Judge
                                          United States District Court




                                           -3-
